Case: 14-5131   Document: 8      Page: 1    Filed: 09/24/2014




            NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                ______________________

                  TIMOTHY SNEED,
                   Plaintiff-Appellant,

                            v.

                  UNITED STATES,
                  Defendant-Appellee.
                ______________________

                      2014-5131
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:14-cv-00194-CFL, Judge Charles F.
Lettow.
               ______________________

                    ON MOTION
                ______________________

                       ORDER
   Timothy Sneed moves for leave to proceed in forma
pauperis.
    Sneed is incarcerated. Pursuant to the Prisoner Liti-
gation Reform Act of 1995, this court may not authorize
the prosecution of an appeal by a prisoner without the
prepayment of fees. 28 U.S.C. § 1915. A prisoner is no
longer afforded the alternative of proceeding without
Case: 14-5131        Document: 8   Page: 2     Filed: 09/24/2014



2                                   SNEED    v. US



payment of filing fees, but must, in time, pay the $505
filing fee in its entirety. When funds exist, an initial
partial payment must be made consisting of 20% of the
greater of (a) the average monthly deposits to the prison-
er’s account or (b) the average monthly balance in the
prisoner’s account for the six-month period immediately
preceding the filing of the notice of appeal. 28 U.S.C.
§ 1915(b)(1). Thereafter, the prisoner is required to make
monthly payments of 20% of the preceding month’s in-
come credited to the prisoner’s account.         28 U.S.C.
§ 1915(b)(2). The agency with custody of the prisoner
must forward payments from the prisoner’s account each
time the amount in the account exceeds $10 until the
$505 filing fee is paid in full. Id. Sneed has indicated
that none of his prior actions or appeals were dismissed
because they were frivolous, malicious, or failed to state a
claim upon which relief can be granted.
   By separate letter, the custodian of Sneed’s prison ac-
count is being directed to make the necessary arrange-
ments to forward the filing fee to the court.
      Accordingly,
      IT IS ORDERED THAT:
      The motion is denied.
                                     FOR THE COURT

                                      /s/ Daniel E. O’Toole
                                      Daniel E. O’Toole
                                      Clerk of Court
s24